Citation Nr: 1450309	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim.  

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  

The Board notes that the Veteran was previously represented in this appeal by The American Legion, including when he filed his service connection claim in November 2011.  However, the Veteran submitted a VA Form 21-22 dated April 2012 appointing Disabled American Veterans as his new representative.  Thus, the Veteran is no longer represented by The American Legion in this case. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for a bilateral hearing loss.  
In this case, the Veteran was afforded a VA examination in March 2012 in connection with his claim for service connection for hearing loss.  The examiner conceded noise exposure in service, and noted the Veteran's enlistment examination on active duty dated November 1987 and separation examination dated December 1991 which both indicated normal pure tone thresholds from 500 Hz through 6000 Hz in both ears.  An audiological evaluation failed to reveal a bilateral hearing loss disability under 38 C.F.R. § 3.385, although the examiner indicated sensorineural hearing loss in the right and left ears.  Based on the finding that the Veteran entered and exited active duty with clinically normal hearing bilaterally with no significant threshold shifts, the examiner opined that the Veteran's current hearing loss was not caused by his military noise exposure.  Therefore, the RO denied the Veteran's claim based on the absence of a current bilateral hearing loss disability under 38 C.F.R. § 3.385 as well as the absence of a nexus between his hearing loss and military service.

With regard to the finding of an absence of a nexus between the Veteran's hearing loss and his military service, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss disability resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Nevertheless, the March 2012 VA examiner provided an opinion based on the fact that the Veteran was not shown to have hearing loss in service.  She did not specifically address whether the Veteran's hearing loss was otherwise causally or etiologically related to his military service, including noise exposure.  The examiner also did not address the Veteran's complaints of a continuity of hearing loss since discharge from active service.  The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the absence of a current hearing loss disability under 38 C.F.R. § 3.385, the Veteran testified at the September 2014 Board hearing that he currently uses hearing aids and that his hearing has worsened since the March 2012 VA examination.  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss disability that may be present. 

Additionally, during the above-referenced Travel Board hearing in September 2014, the Veteran discussed his bilateral hearing loss and claimed that his symptoms had persisted since service.  He also indicated that he has received treatment at the Alexandria VA medical center in Louisiana.  See the September 2014 Board hearing transcript, page 13.  However, the Board notes that no postservice VA treatment records are associated with the claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss disability.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must state an opinion as to the following:

a. Whether the Veteran currently has a bilateral hearing loss disability under 38 C.F.R. § 3.385;

b. If the Veteran currently has a bilateral hearing loss disability under 38 C.F.R. § 3.385, what is the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss disability is causally or etiologically related to his military service, including his credible report of noise exposure.  In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4. Readjudicate the Veteran's bilateral hearing loss disability claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



